J. S69016/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: ZO.A.R.-E.,      :     IN THE SUPERIOR COURT OF
A MINOR                              :           PENNSYLVANIA
                                     :
APPEAL OF: Z.R.N., MOTHER,           :
                                     :          No. 946 EDA 2015
                     Appellant       :


              Appeal from the Decree Entered March 9, 2015,
           in the Court of Common Pleas of Philadelphia County
            Family Court Division at Nos. 51-FN-003794-2011,
                         CP-51-AP-0000241-2014


IN THE INTEREST OF: Z.A.R.-E.,       :     IN THE SUPERIOR COURT OF
A MINOR                              :           PENNSYLVANIA
                                     :
APPEAL OF: Z.R.N., MOTHER,           :
                                     :         No. 1001 EDA 2015
                     Appellant       :


              Appeal from the Decree Entered March 9, 2015,
           in the Court of Common Pleas of Philadelphia County
            Family Court Division at Nos. 51-FN-003794-2011,
                         CP-51-AP-0000242-2014


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E. AND OLSON, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:         FILED DECEMBER 30, 2015

     Z.R.N. (“Mother”) appeals from the decrees entered on March 9, 2015,

in the Philadelphia County Court of Common Pleas, Family Court Division,

changing the permanency goals for her two dependent minor children,
J. S69016/15


ZO.A.R.-E.1 (“Child 1”), born in June of 2011, and Z.A.R.-E. (“Child 2”), born

in December of 2009 (collectively, “Children”), from reunification to adoption

under Section 6351 of the Juvenile Act, 42 Pa.C.S.A. § 6351, and

involuntarily terminating her parental rights to Children pursuant to

Section 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).2 We affirm.

      The trial court related the relevant facts and procedural history of this

case as follows:

            This family became involved with the [Philadelphia]
            Department of Human Services [(“DHS”)] on
            September 28, 2011, when DHS received a Child
            Protect[ive] Services (“CPS”) report alleging that
            Child 1 had skull fractures, a bruise on the left side
            of her head and an older bruise on the right side of
            her head. The report alleged that Mother attended a
            [w]elfare-to-[w]ork [p]rogram daily, and Children
            were in the care of Father. The report also alleged
            that[,] on September 27, 2011, Mother stayed later
            at her Program, until 8:00 P.M.; that Father called
            Mother while she was on route to retrieve her
            Children; that Child 1 was crying in the background;
            and that [F]ather stated that Child 2 hit Child 1 with
            a toy. Child 1 had a lump on her head and that
            Dr. Candice Gollon at Children’s Hospital of
            Philadelphia (“CHOP”) did not believe that Child 2
            could generate enough force to cause Child 1’s
            fracture. There was a suspicio[n] of abuse. Child 1
            was admitted to CHOP, yet the incident was not
            certified as a near fatality. Mother stated to DHS

1
 Due to confusion on the notices of appeal as to the children’s initials, the
dockets have been corrected.
2
  On October 27, 2014, the trial court, by separate Decrees, involuntarily
terminated D.J.E.’s (“Father’s”) parental rights to Children. He has not filed
an appeal from the trial court’s decrees, nor is he a party to this appeal.


                                     -2-
J. S69016/15


          that she was not at home between 8:00 A.M. and
          midnight, and that she did not know how Child 1
          suffered the injuries. Father stated that when the
          incident occurred, Children were sitting on a bed at
          his home; that he had heard a noise and that he
          believed that Child 2 hit Child 1. Medical staff at
          CHOP stated that [F]ather’s explanation was
          inconsistent with the severity of Child 1’s injuries.
          DHS performed an assessment that revealed that
          Children’s parents lacked appropriate parenting
          skills. DHS also learned that Mother had a history of
          mental health problems and that she lacked stable
          housing. Mother was residing between her sister’s
          home and [F]ather’s home.

          Child    1    was    hospitalized   at    CHOP     from
          September 28, 2011 to September 30, 2011.
          Child 1’s injuries included a complex fracture to the
          back of her head, bruising to her left eye and left
          ear, a subdural hematoma, and lacerated liver.
          Children’s paternal grandmother took care of Child 1
          from September 28, 2011, to September 30, 2011.
          Paternal grandmother signed a safety plan agreeing
          to care for Child 1, to meet Child 1’s daily needs, and
          provide supervision for all the visits with parents.
          Father went to reside in another home.               On
          September 30, 2011, DHS obtained Orders for
          Protective Custody (“OPC”) for Child 1 and Child 2.
          Children were placed in foster care through
          NorthEast Treatment Center[s] (“NET”) where they
          currently remain. On October 11, 2011, Children
          were adjudicated dependent.             Children were
          committed to DHS and Mother was granted
          supervised visitation. On October 26, 2011, the
          initial Family Service Plan (“FSP”) was developed.
          Mother’s objectives were: to participate in parenting
          classes on a weekly basis; to understand how [her]
          behavior resulted in injury to their Children; to learn
          age appropriate expectation[s] for the Children; to
          participate in a parenting capacity evaluation and
          comply with the recommendations made as a result
          of the evaluation; to complete three job applications
          and three job interviews; to keep all visits and
          maintain regular contact with the Children; to meet


                                   -3-
J. S69016/15


          regularly with agency social worker[s] and comply
          with her Individual Service Plan (“ISP”); to sign all
          needed release forms and authorizations; [to]
          participate in therapy; and to comply with housing
          referrals and anger management. Mother attended
          and signed the FSP.

          On February 1, 2012, at a permanency review
          hearing, the trial court ordered Mother to have
          unsupervised visitation twice a week in the
          community. Mother was also ordered to receive a
          parenting capacity evaluation and re-engage with
          [Achieving Reunification Center (“ARC”)]. On May 8,
          2012, Mother’s FSP was revised. Mother’s objectives
          were[:]     to complete a parenting capacity
          evaluation; to maintain visitation; to obtain
          appropriate housing; to participate in meetings
          regarding the Children; to complete parenting
          classes; and to complete individual therapy through
          ARC.

          On June 1, 2012, at a permanency review hearing,
          the trial court found Mother in minimal compliance
          with her FSP. Additionally, the trial court ordered
          Mother to comply with the programs at ARC such as
          therapy, parenting classes, housing, and visits, and a
          parenting capacity evaluation through [Assessment &
          Treatment Alternatives (“ATA”)]. Mother’s visitation
          remained unsupervised in the community.            On
          September 19, 2012, at a [p]ermanency [r]eview
          hearing, Mother was found in substantial compliance
          with her FSP objectives.          Mother’s visitation
          remained weekly unsupervised in the community.
          The trial court found that Mother completed her
          parenting capacity evaluation on March 12, 2012.
          The trial court also found that Mother was employed
          and had suitable housing.

          On January 2, 2013, the trial court found by clear
          and     convincing   evidence    that    aggravated
          circumstances existed as to [F]ather. A finding of
          [c]hild abuse was also entered against [F]ather. On
          the same day, at a [p]ermanency [r]eview hearing,
          Mother was again found in substantial compliance


                                  -4-
J. S69016/15


            with her FSP objectives.          The court found that
            Mother did not comply with counseling thr[ough]
            ARC and still needed appropriate housing. The court
            found that Mother was living with her mother.
            Mother’s visitation was decreased to supervised
            visitation. . . .      Mother was ordered to have
            supervised        liberal   visitation     at   maternal
            grandmother’s         home    once     clearances   were
            completed, along with one monthly-supervised visit
            at the agency. On April 3, 2013, at a [p]ermanency
            [r]eview hearing, Mother was found in substantial
            compliance with her FSP objectives.              Mother’s
            supervised weekly visits were increased to two hours
            at the agency. The trial court found that Mother
            re[-]engaged in mental health therapy. On June 19,
            2013, Mother’s FSP was revised.             Mother’s FSP
            objectives were to participate in an updated
            parenting capacity evaluation; to maintain visitation
            with the Children; to obtain appropriate housing; to
            participate in meetings regarding the Children; [and]
            to complete parenting classes, anger management
            counseling and a mental health evaluation.

            On January 8, 2014, at a [p]ermanency [r]eview
            hearing, Mother was found in minimal compliance
            with her FSP objectives.          Mother’s visitation
            decreased to weekly supervised [visits] at the
            agency. The trial court found that Mother was not
            visiting the Children on a regular basis and did not
            comply with her mental health services. On May 20,
            2014, DHS filed Mother’s termination of parental
            rights petition[s].     On June 4, 2014, at a
            permanency review hearing, Mother was found in
            minimal compliance.      The trial court found that
            Mother missed two of her visits. Mother was ordered
            to have one hour supervised visitation at the agency.
            On October 27, 2014, Mother was found again in
            minimal compliance with her FSP objectives. The
            [trial] court ordered that all services for Mother
            continue. Mother was referred to [Behavioral Health
            Services (“BHS”)] for consultation and evaluation.

Trial court opinion, 7/9/15 at 1-4 (citations omitted).



                                      -5-
J. S69016/15


        On   March   9,    2015,      the   trial    court    held    a   permanency

review/termination of parental rights hearing, at which DHS social worker,

Dania     Butler-Todd,    and   NET     social      worker,   Ivy    Lloyd,   testified.

Ms. Butler-Todd testified at length as to Mother’s inconsistency with regard

to visitation, detailing how Mother’s visits with Children would oscillate

between supervised and unsupervised depending upon her domestic

circumstances and housing situation.             (Notes of testimony, 3/9/15 at

21-25.) She also noted that Mother had attended parenting classes but was

not benefiting from the instruction. (Id. at 26-28.) Ivy Lloyd testified that

Children did not have a parent-child bond with Mother but were bonded to

their pre-adoptive foster parents and, thus, would not suffer irreparable

harm from the termination of Mother’s parental rights.                (Id. at 46-49.)

Further, both Ms. Butler-Todd and Ms. Lloyd testified that termination of

Mother’s parental rights was in Children’s best interest. (Id. at 25, 47.)

        At the conclusion of the hearing, the trial court issued the two

underlying decrees, involuntarily terminating Mother’s parental rights to

Children pursuant to Section 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act.    The trial court also changed Children’s permanency goals

from reunification to adoption under Section 6351 of the Juvenile Act. (Id.

at 80.) On March 20, 2015, Mother filed simultaneously a timely notice of

appeal and a concise statement of errors complained of on appeal, in




                                        -6-
J. S69016/15


accordance with Pa.R.A.P. 1925(a)(2)(i) and (b) with regard to the decrees.

On May 4, 2015, this court entered an order consolidating the appeals.3

      On appeal, Mother raises three issues for our review:

            1.     Did the [t]rial [c]ourt err in terminating
                   [Mother’s] parental rights under [23 Pa.C.S.A.
                   § 2511(a) and (b)]?

            2.     Did the [t]rial [c]ourt err in finding that
                   termination of [Mother’s] parental rights best
                   served    the    [C]hildren’s developmental,
                   physical   and     emotional   needs     under
                   [23 Pa.C.S.A. § 2511(b)]?

            3.     Did the [t]rial [c]ourt err in changing the
                   [C]hildren’s     [permanency]  goal   [from
                   reunification] to adoption?

Mother’s brief at vi.

      We review appeals from the involuntary termination of parental rights

according to the following standard:

            [A]ppellate courts must apply an abuse of discretion
            standard    when    considering       a   trial  court’s
            determination of a petition for termination of
            parental rights.    As in dependency cases, our
            standard of review requires an appellate court to
            accept the findings of fact and credibility
            determinations of the trial court if they are supported
            by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
            1179, 1190 (Pa. 2010)]. If the factual findings are
            supported, appellate courts review to determine if

3
  We note that that there were numerous delays in the trial court. A delay in
our receiving the certified record that caused this court to enter an order on
May 6, 2015, regarding the filing of the transcript from the permanency
review/termination hearing. These delays in the trial court caused our
extension of the parties’ briefing schedule and, ultimately, delayed this
court’s disposition of the appeal. See In re T.S.M., 71 A.3d 251, 161 n.21
(Pa. 2013).


                                       -7-
J. S69016/15


           the trial court made an error of law or abused its
           discretion. Id.; R.I.S., [614 Pa. 275, 284,] 36 A.3d
           567, 572 (Pa. 2011) (plurality opinion). As has been
           often stated, an abuse of discretion does not result
           merely because the reviewing court might have
           reached a different conclusion.            Id.; see also
           Samuel-Bassett v. Kia Motors America, Inc., 613
           Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
           Christianson v. Ely, [575 Pa. 647, 654-655], 838
           A.2d 630, 634 (Pa. 2003). Instead, a decision may
           be reversed for an abuse of discretion only upon
           demonstration       of   manifest       unreasonableness,
           partiality, prejudice, bias, or ill-will. Id.

                  As we discussed in R.J.T., there are clear
           reasons for applying an abuse of discretion standard
           of review in these cases. We observed that, unlike
           trial courts, appellate courts are not equipped to
           make the fact-specific determinations on a cold
           record, where the trial judges are observing the
           parties during the relevant hearing and often
           presiding over numerous other hearings regarding
           the child and parents. R.J.T., [608 Pa. at 28-30], 9
           A.3d at 1190. Therefore, even where the facts could
           support an opposite result, as is often the case in
           dependency and termination cases, an appellate
           court must resist the urge to second guess the trial
           court and impose its own credibility determinations
           and judgment; instead we must defer to the trial
           judges so long as the factual findings are supported
           by the record and the court’s legal conclusions are
           not the result of an error of law or an abuse of
           discretion. In re Adoption of Atencio, [539 Pa.
           161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2511, which requires a bifurcated analysis:

           Our case law has made clear that under
           Section 2511, the court must engage in a bifurcated
           process prior to terminating parental rights. Initially,


                                     -8-
J. S69016/15


            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007), citing 23 Pa.C.S.A. § 2511.

The burden is upon the petitioner to prove by clear and convincing evidence

that the asserted statutory grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

Moreover, we have explained:

            [t]he standard of clear and convincing evidence is
            defined as testimony that is so “clear, direct, weighty
            and convincing as to enable the trier of fact to come
            to a clear conviction, without hesitance, of the truth
            of the precise facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003).

      Here, the trial court terminated Mother’s parental rights pursuant to

Section 2511(a)(1), (2), (5), (8), and (b), which provide as follows:

            § 2511. Grounds for involuntary termination

            (a)     General rule.--The rights of a parent in
                    regard to a child may be terminated after a
                    petition filed on any of the following grounds:



                                      -9-
J. S69016/15


               (1)    The parent by conduct continuing
                      for a period of at least six months
                      immediately preceding the filing of
                      the petition either has evidenced a
                      settled purpose of relinquishing
                      parental claim to a child or has
                      refused or failed to perform
                      parental duties.

               (2)    The    repeated   and   continued
                      incapacity,  abuse,   neglect  or
                      refusal of the parent has caused
                      the child to be without essential
                      parental    care,    control   or
                      subsistence necessary for his
                      physical or mental well-being and
                      the conditions and causes of the
                      incapacity,  abuse,   neglect  or
                      refusal cannot or will not be
                      remedied by the parent.

               ....

               (5)    The child has been removed from
                      the care of the parent by the court
                      or under a voluntary agreement
                      with an agency for a period of at
                      least six months, the conditions
                      which led to the removal or
                      placement of the child continue to
                      exist, the parent cannot or will not
                      remedy those conditions within a
                      reasonable period of time, the
                      services or assistance reasonably
                      available to the parent are not
                      likely to remedy the conditions
                      which led to the removal or
                      placement of the child within a
                      reasonable period of time and
                      termination of the parental rights
                      would best serve the needs and
                      welfare of the child.

               ....


                                  - 10 -
J. S69016/15



                  (8)   The child has been removed from
                        the care of the parent by the court
                        or under a voluntary agreement
                        with an agency, 12 months or
                        more have elapsed from the date
                        of removal or placement, the
                        conditions which led to the removal
                        or placement of the child continue
                        to exist and termination of parental
                        rights would best serve the needs
                        and welfare of the child.

            (b)   Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).       We need only find the

grounds sufficient under one of these sections in order to affirm termination.

In re T.M.T., 64 A.3d 1119 (Pa.Super. 2013).

      In her brief on appeal, Mother argues that DHS presented insufficient

evidence to sustain its burden under Section 2511(a) and (b), and, thus,

that the trial court abused its discretion in involuntarily terminating her

parental rights to Children. Specifically, Mother contends that the evidence

adduced in no way establishes her settled intent to relinquish her parental


                                     - 11 -
J. S69016/15


claim or her refusal or failure to perform parental duties, and she avers that

the conditions which led to Children’s placement have been remedied.          In

support, Mother emphasizes her progress with regard to her FSP objectives,

noting that, “at the time of the hearing, [she] was employed, had housing,

was visiting [Children], had completed parenting classes” and a parenting

capacity evaluation, and had undergone a mental health assessment, which

found her to not be in need of treatment.          (Mother’s brief at 2.)    We

disagree.

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the

six months prior to the filing of the termination petition, which reveals a

settled intent to relinquish parental claim to a child or a refusal or failure to

perform parental duties.”     In re Z.S.W., 946 A.2d 726, 730 (Pa.Super.

2008), citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa.Super.

2006). Further,

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines
            of inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect
            of termination of parental rights on the child
            pursuant to [s]ection 2511(b).

Id., quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998).




                                     - 12 -
J. S69016/15


     Moreover, this court has emphasized that a parent does not perform

his or her parental duties by displaying a “merely passive interest in the

development of the child.”   In re B.,N.M., 856 A.2d 847, 855 (Pa.Super.

2004), appeal denied, 872 A.2d 1200 (Pa. 2005), quoting In re C.M.S.,

832 A.2d 457, 462 (Pa.Super. 2003), appeal denied, 859 A.2d 767 (Pa.

2004).   Rather, “[p]arental duty requires that the parent act affirmatively

with good faith interest and effort, and not yield to every problem, in order

to maintain the parent-child relationship to the best of his or her ability,

even in difficult circumstances.” Id., citing In re Adoption of Dale A., II,

683 A.2d 297, 302 (Pa.Super. 1996).

     In its Rule 1925(a) opinion, the trial court explained its analysis under

Section 2511(a)(1) as follows:

            During the last six months, immediately preceding
            the filing of the petition[s], Mother has continuously
            failed to perform her parental duties. . . . DHS
            developed Mother’s goals and objectives as part of
            her FSP, and Mother was aware of them. Mother’s
            objectives were to participate in parenting classes
            on a weekly basis to understand how her behavior
            resulted in injury to her Children; to learn age
            appropriate expectation for the Children; to
            participate in a parenting capacity evaluation and
            comply with the recommendation made as a result of
            the evaluation; to keep all visits and maintain
            regular contact with the Children; to meet regularly
            with the agency social worker[s] and comply with
            her [ISP]; to sign all needed release forms and
            authorizations; to participate in mental health
            therapy; to comply with housing referrals and anger
            management. . . . Throughout the life of the case,
            Mother has not achieved her FSP and [ISP] goals.



                                    - 13 -
J. S69016/15


          During the entire year of 2014, Mother was
          consistently found to be in minimal compliance with
          her FSP goals and objectives. The trial court found
          Mother to be minimally compliant on January 8,
          2014, June 4, 2014 and October 27, 2014. Mother
          completed parenting classes on January 26, 2012.
          Nonetheless, the record established that Mother still
          lacks appropriate parenting skills, and requires
          additional parenting classes. The record contains
          numerous instances of Mother’s poor parental skills.
          On one occasion, after Mother’s unsupervised
          visitation, Mother returned Child 1 to foster parents
          with a bruise under his eye. Mother knew Child 1
          was crawling to the top of the steps when he then
          tumbled down and hit himself.         After Mother’s
          unsupervised visitation, Mother did not return the
          milk and food provided by Children[’s] foster parents
          and claimed Children did not have anything to eat
          when she returned the Children to their foster
          parents.     During visitations[,] Mother inspected
          Children[’s] bodies looking for marks without any
          reasonable basis. Mother also has difficulties when
          redirecting her Children. The quality of Mother’s
          visitation and parenting ability did not improve,
          despite Mother having completed parenting classes.
          As to Mother’s understanding her role in Children[’s]
          injuries, the record established that despite being
          aware of [F]ather’s aggressive behavior, Mother
          regularly risked Children[’s] physical integrity by
          taking them to paternal grandmother’s home, while
          [F]ather was living there. In fact, Mother allowed
          [F]ather to have unsupervised contact with one of
          her Children while she was with the other child.
          Hence, the agency did not know the Children[’s]
          whereabouts as they called the Mother, but she did
          not answer the telephone.       Furthermore, Mother
          engaged in volatile arguments with [F]ather in front
          of the Children, which caused them to be very upset.

          The record established [that] Mother attended her
          parenting capacity evaluation on March 12, 2012.
          Mother was diagnosed with an adjustment disorder
          and a depressed mood.        As part of Mother’s
          parenting    capacity    evaluation,   she    was


                                 - 14 -
J. S69016/15


          recommended to stabilize herself, to maintain
          housing, to find a job and care for the Children
          without     relying  on    other   people.     These
          recommendations mirrored some of Mother’s FSP
          objectives. However, Mother failed to achieve them
          despite having access to housing and employment
          services.     With regard to Mother’s housing, the
          record revealed that she was evicted and currently
          lacks stable housing. Likewise, Mother lacks stable
          employment and is not self-sufficient. Mother only
          attended ARC housing and financial workshops on
          September 2014, three months after DHS had filed
          the termination petition[s].         As to Mother’s
          visitations, she has been very inconsistent and
          incapable of maintaining unsupervised visitation due
          to her lack of housing and putting the Children at
          risk of injury. At the [p]ermanency [r]eview hearing
          on June 4, 2014, the trial court found that Mother
          missed two of her visits.        Mother has not met
          regularly with the agency social worker.       As to
          Mother’s mental health therapy, she has not
          successfully completed a program despite being
          referred for mental health treatment on June 16,
          2014, and having access to mental health services.
          Mother has been in and out of therapy three times.
          As a result, mental health therapy remains an
          outstanding objective for Mother. Mother’s inability
          to control her anger has led her to engage in severe
          arguments with Children’s [F]ather with the Children
          as witnesses. Mother also regularly demonstrate[d]
          hostile behavior towards DHS an agency’s social
          workers.       Mother was also asked to provide
          documentation of any programs complet[ed]
          throughout the life of the case, but has failed to do
          so.

          Mother’s lack of compliance has continued for at
          least six months prior to the filing of the termination
          petition[s]. Mother has failed to achieve her FSP
          goals during the life of the case. As a result, the trial
          court found that Mother evidenced a settled purpose
          of relinquishing her parental claim, and refused or
          failed to perform parental duties during the six-
          month period immediately preceding the filing of the


                                   - 15 -
J. S69016/15


            petition as required by §2511(a)(1) of the Adoption
            Act. DHS has met its burden of clear and convincing
            evidence.

Trial court opinion, 7/9/15 at 5-7 (citations omitted).

      Having determined that the requirements of Section 2511(a)(1) are

satisfied, we proceed to review whether the trial court properly found that

termination of Mother’s parental rights was in the best interest of Children

under Section 2511(b).     With respect to Section 2511(b), this court has

explained the requisite analysis as follows:

            Subsection 2511(b) focuses on whether termination
            of   parental    rights   would    best    serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d [at]
            1287 [], this Court stated, “Intangibles such as love,
            comfort, security, and stability are involved in the
            inquiry into the needs and welfare of the child.” In
            addition, we instructed that the trial court must also
            discern the nature and status of the parent-child
            bond, with utmost attention to the effect on the child
            of permanently severing that bond. Id. However, in
            cases where there is no evidence of a bond between
            a parent and child, it is reasonable to infer that no
            bond exists. In re K.Z.S., 946 A.2d [753, 762-763
            (Pa.Super. 2008)]. Accordingly, the extent of the
            bond-effect analysis necessarily depends on the
            circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super. 2010).

      In its Rule 1925(a) opinion, the trial court explained its analysis under

Section 2511(b) as follows:

            The record established that the Children will not
            suffer any irreparable harm by terminating Mother’s
            parental rights, and it is in the best interest of the
            Children to terminate Mother’s parental rights.


                                     - 16 -
J. S69016/15


            Foster parents meet all of the needs of the Children.
            There is a strong and healthy bond between the
            Children and the foster parents, and the Children
            look to them to satisfy their needs. Children look at
            foster parents as parental figures, while Children
            look at their Mother simply as a friend.
            Consequently, Children do not cry when Mother
            leaves after visitation. Mother has not attended
            Children’s medical appointments. Mother’s parental
            rights are not being terminated on the basis of
            environmental factors. Children have been in foster
            care for too long and need permanency.

Trial court opinion, 7/9/15 at 10-11 (citations omitted).

      Here, our review of the record indicates that there is clear and

convincing, competent, and sufficient evidence to support the trial court’s

decision that termination of Mother’s parental rights best serves Children’s

developmental, physical, and emotional needs and welfare. Although Mother

has expressed a willingness to fulfill her parental duties regarding Children’s

needs and welfare, her overall lack of progress, over the course of forty-one

months, towards alleviating the circumstances which necessitated Children’s

placement in the first place is illustrative of her inability to do so. As such,

we find that it was appropriate for the trial court to determine that the

termination of Mother’s parental rights would not have a detrimental effect

on Children and would be in Children’s best interest.       In consideration of

these circumstances and our careful review of the record, we conclude that

the trial court did not abuse its discretion or commit an error of law in

finding competent evidence to support the termination of Mother’s parental

rights to Children under Section 2511(b).


                                     - 17 -
J. S69016/15


        Finally, we address Mother’s claim that the trial court committed an

abuse     of   discretion   in   changing   Children’s   permanency    goals   from

reunification to adoption upon its permanency review.

        We review dependency cases according to the following standard:

               [T]he standard of review in dependency cases
               requires an appellate court to accept the findings of
               fact and credibility determinations of the trial court if
               they are supported by the record, but does not
               require the appellate court to accept the lower
               court’s inferences or conclusions of law. Accordingly,
               we review for an abuse of discretion.

In re: R.J.T., 9 A.3d at 1190 (citation omitted).

        This matter is controlled by the Juvenile Act, 42 Pa.C.S.A. § 6301. In

determining a petition for a goal change, the trial court must consider:

               the continuing necessity for and appropriateness of
               the placement; the extent of compliance with the
               service plan developed for the child; the extent of
               progress made towards alleviating the circumstances
               which necessitated the original placement; the
               appropriateness and feasibility of the current
               placement goal for the child; and, a likely date by
               which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa.Super. 2007), citing 42 Pa.C.S.A.

§ 6351(f).

        Additionally, Section 6351(f.1) of the Juvenile Act requires the trial

court to make a determination regarding the child’s goal:

               (f.1) Additional determination.--Based upon the
                     determinations made under subsection (f) and
                     all relevant evidence presented at the hearing,
                     the court shall determine one of the following:



                                        - 18 -
J. S69016/15


                  ....

                  (2)    If and when the child will be placed
                         for adoption, and the county
                         agency will file for termination of
                         parental rights in cases where
                         return to the child's parent,
                         guardian or custodian is not best
                         suited to the safety, protection and
                         physical, mental and moral welfare
                         of the child.

42 Pa.C.S.A. § 6351(f.1).

      On the issue of a goal change, this court has stated:

            When a child is adjudicated dependent, the child’s
            proper placement turns on what is in the child’s best
            interest, not on what the parent wants or which
            goals the parent has achieved.           See In re
            Sweeney, 574 A.2d 690, 691 (Pa.Super. 1990)
            (noting that “[o]nce a child is adjudicated
            dependent. . . the issues of custody and continuation
            of foster care are determined by the child’s best
            interests”). Moreover, although preserving the unity
            of the family is a purpose of [the Juvenile Act],
            another purpose is to “provide for the care,
            protection, safety, and wholesome mental and
            physical development of children coming within the
            provisions of this chapter.”           42 Pa.C.S.A.
            § 6301(b)(1.1).      Indeed, “[t]he relationship of
            parent and child is a status and not a property right,
            and one in which the state has an interest to protect
            the best interest of the child.” In re E.F.V., 461
            A.2d 1263, 1267 (Pa.Super. 1983) (citation
            omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa.Super. 2006).

      In its Rule 1925(a) opinion, the trial court explained the reasoning

underlying its decision to change Children’s permanency goals from

reunification to adoption as follows:


                                        - 19 -
J. S69016/15


                  The record clearly reflects that DHS made
            reasonable efforts [to assist Mother in achieving her
            FSP objectives] on October 11, 2011, February 1,
            2012, June 1, 2012, September 19, 2012, January 2,
            2013, April 3, 2013, November 6, 2013, January 8,
            2014, June 4, 2014, October 27, 2014, and March 9,
            201[5]. . . . Mother was approved and provided with
            $1,500 for housing, but after a week she walked
            away from the house. Mother was also referred to
            ARC for her housing, job training and mental health
            therapy. DHS made several calls and emails to
            Mother, and regular FSP meetings were held.
            Despite DHS[’s] reasonable efforts, and Mother’s
            goals and objectives remaining the same throughout
            the life of the case, Mother still needs services
            because she never completed the programs. DHS
            made reasonable efforts to reunify the Children with
            their Mother. It was only after Mother’s incapacity
            and reluctance to assume her parental duties that
            DHS legitimately redirected their efforts toward
            maintaining the Children in the current adoptive
            home. It is in the best interest of the Children to be
            in a home that will keep them safe, provide stability,
            permanency and comfort. . . .           Children need
            permanency after being in care for more than three
            years. . . . Today, Mother is unable and refuses to
            place herself in a reunification position to parent her
            Children.

Trial court opinion, 7/9/15 at 11-12 (citations omitted).

      On this issue, we find there was competent evidence in the record to

support the trial court’s decision that it was in Children’s best interest to

have their permanency goals changed from reunification to adoption.         As

such, we conclude that the trial court did not abuse its discretion in changing

Children’s permanency goals from reunification to adoption.

      Accordingly, for the reasons stated above, we affirm the trial court’s

decrees changing Children’s permanency goals from reunification to adoption


                                    - 20 -
J. S69016/15


under 42 Pa.C.S.A. § 6351, and involuntarily terminating Mother’s parental

rights to Children pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b).

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/30/2015




                                   - 21 -